Case 3:19-cv-17899-FLW-TJB Document 41 Filed 06/19/20 Page 1 of 26 PageID: 798



*NOT FOR PUBLICATION*

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

                                   :
LARISSA PERRY,                     :
                                   :
                       Plaintiff,  :               Civil Action No. 19-17899 (FLW) (TJB)
                                   :
                v.                 :                              OPINION
                                   :
MICHELLE LEE, MARANDA ODJIDJA, :
WELLS FARGO BANK, N.A.,            :
JANE DOE and RICHARD ROE,          :
fictitiously named defendants,     :
                                   :
                       Defendants. :
                                   :

WOLFSON, Chief Judge:

       Plaintiff Larissa Perry (“Plaintiff”)1 has filed an Amended Complaint against Defendants

Wells Fargo Bank, N.A., Michelle Lee, and MaRanda Odjidja (collectively “Defendants”),

bringing claims of breach of contract, conversion, false light, and tortious interference, and

alleging violations of the New Jersey Conscientious Employee Protection Act (“CEPA”), N.J. Stat.

Ann. § 34:19-1, et seq.; and the New Jersey Law Against Discrimination (“NJLAD”), N.J. Stat.

Ann. § 10:5-12. Presently before the Court is Defendants’ Motion to Dismiss the Amended

Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). For the reasons set forth below,

Defendants’ Motion is GRANTED. Plaintiff’s claims are dismissed without prejudice; Plaintiff




1
       Plaintiff’s initial Complaint included three other plaintiffs—Steven Cook, Louis Cardace,
and Loredana Nadasan-Cano. (See Notice of Removal, Ex. A, at 1.) However, the Amended
Complaint does not name any of these plaintiffs. Accordingly, the Court will direct the Clerk to
terminate these plaintiffs from the docket. The initial Complaint similarly named additional
defendants—Carlos Arroyo and Andrea Lee—who are not named as defendants in the Amended
Complaint. The Clerk will similarly be directed to terminate these defendants.
Case 3:19-cv-17899-FLW-TJB Document 41 Filed 06/19/20 Page 2 of 26 PageID: 799



is given leave to file an amended complaint with respect to her contract claims and her CEPA

claim. To the extent discovery reveals additional evidence to support Plaintiff’s other claims, she

may file a motion to amend those claims.

    I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         For the purposes of this Motion to Dismiss, the Court takes as true all allegations of the

Amended Complaint. Plaintiff worked for Wells Fargo from 1992, when she was hired as a branch

manager, to March 2019 when she was terminated. (Am. Compl. ¶ 1.) Relevant to this action, in

January 2015, Plaintiff was promoted to lead Region President. (Id. ¶¶ 1, 5.) Plaintiff’s direct

supervisor in this position was Lee. (Id.)

         In June 2015, Plaintiff alleges that she became aware of fraudulent conduct performed at

the direction of Wells Fargo that involved the unauthorized opening and use of consumer accounts

and offering improper sales incentives to its employees. (Id. ¶ 7.) Plaintiff believed these actions

to be “illegal, fraudulent, and in violation of public policy.” (Id.) Accordingly, in June of 2015,

Plaintiff terminated a Wells Fargo employee, J.K., who had engaged in such practices. (Id. ¶ 8.)

Plaintiff also attempted to terminate a second employee, B.R.D., for “helping to create the unlawful

and fraudulent consumer account[s],” but her attempt was overruled by “the most senior member

of Wells Fargo,” who apparently approved of the fraudulent practices. (Id. ¶ 9.) Plaintiff alleges

that following her termination of J.K. and attempted termination of B.R.D., Lee “began an effort

to force Plaintiff out of the bank, including instituting an obviously malicious and pretextual

investigation by [Odjidja], to drum up baseless wrongdoing by Plaintiff in retaliation for Plaintiff’s

protected activities.”2 (Id. ¶ 10.)




2
        It is unclear from the Amended Complaint what Odjidja’s position at Wells Fargo was
during this time period.

                                                  2
Case 3:19-cv-17899-FLW-TJB Document 41 Filed 06/19/20 Page 3 of 26 PageID: 800



       Shortly thereafter, in 2016, Congress began an investigation into Wells Fargo related to the

fraudulent creation of consumer accounts. (Id. ¶ 11.) As a result of this investigation and negative

news coverage of the Wells Fargo’s conduct, Wells Fargo fired approximately 5,300 employees

for engaging in these practices. (Id. ¶ 12.) On September 8, 2016, Wells Fargo entered into a

Consent Order in which it acknowledged that the Company engaged in misconduct and agreed to

be subjected to continued review by various government officials. (Id. ¶ 14.) According to

Plaintiff, since that time, Wells Fargo has engaged in “an internal campaign to rid itself of

employees who were simply present during the period when the Company and its employees

engaged in fraudulent practices and has “sought to ‘scape goat’ employees and cast them in a false

light, through improper abuse of its internal investigative efforts and by a policy of pretextual

firings for cause.” (Id. ¶ 15.) Plaintiff claims that, in so acting, Wells Fargo “employed a reign of

terror against otherwise innocent employees” who did not engage in fraud and instead tried “to

eradicate [the fraudulent policies] and [spoke] to investigative bodies regarding same.” (Id. ¶ 17.)

       Plaintiff alleges that in or around September or October 2018, Wells Fargo began a

pretextual investigation of her in retaliation for her protected activity, including testifying before

the Office of the Currency Comptroller (“OCC”) April 2018,3 terminating J.K, and attempting to

terminate B.R.D. (See id. ¶ 21.) Specifically, Plaintiff alleges that Wells Fargo accused Plaintiff

of discouraging employees from contacting an ethics help line, “notwithstanding that Plaintiff

herself had a clear and documented history of encouraging ethics and ridding the bank of fraud.”

(Id.) Plaintiff further claims that she was falsely accused of engaging in inappropriate behavior by




3
       Because Plaintiff’s testimony before the OCC was nonpublic and confidential, the
substance of her testimony has not been presented to the Court. What can be inferred, however,
from the Amended Complaint is that her testimony related to the alleged illegal practices employed
by Wells Fargo and was damning to the company.

                                                  3
Case 3:19-cv-17899-FLW-TJB Document 41 Filed 06/19/20 Page 4 of 26 PageID: 801



consuming alcohol with her team that was provided by Wells Fargo after a bank event. (Id.)

Plaintiff maintains that Wells Fargo does not have a clear policy prohibiting alcohol consumption

at team events and she was the only employee investigated and disciplined for this behavior,

despite male employees engaging in the same activity. (Id.)

       On or about March 1, 2019, Plaintiff alleges that she was notified that she had ten days to

accept retirement under certain conditions, including a requirement that she execute a non-

disclosure agreement. (Id. ¶ 13.) Plaintiff alleges that during that ten-day period, she was

terminated and given “contradictory and untrue justifications for her termination.”4 (Id.) Plaintiff

contends that she was terminated in retaliation for her protected activity. (Id.)

       Plaintiff further alleges that as part of her long-term employment with Wells Fargo, she

was awarded Wells Fargo stock pursuant to several delineated restricted stock plans. Plaintiff

states that at the time of her termination, she owned approximately 21,986 shares of Wells Fargo

stock that were worth more than $1,000,000.00. (Id. ¶ 24.) Plaintiff claims that she became fully

vested in this stock due to her term of service and age. (Id. ¶ 25.) Plaintiff apparently paid the

Federal Medicare tax on these shares, as required, which entitles her to full ownership of the stocks.

(Id.) Nevertheless, Plaintiff alleges that Defendants breached its agreement to convey the shares

to Plaintiff and unlawfully converted the value of the stocks. (Id. ¶ 26.)

       On April 1, 2019, Plaintiff filed a complaint in the Superior Court of New Jersey, Law

Division, Monmouth County. (See ECF No. 1-1.) The action was removed to this Court on

September 11, 2019. (ECF No. 1.) Plaintiff filed the Amended Complaint on October 4, 2019,




4
       While not referenced in the Amended Complaint, it appears that Plaintiff was terminated
for violating Wells Fargo’s Information Security Policy by allegedly attempting to send
confidential and privileged information to her personal e-mail address. (See Gousman Cert., Ex.
C.)

                                                  4
Case 3:19-cv-17899-FLW-TJB Document 41 Filed 06/19/20 Page 5 of 26 PageID: 802



which asserts claims of breach of contract (Count One), conversion (Count Two), false light

(Count Four), and tortious interference with prospective economic advantage (Count Six). The

Amended Complaint further alleges violations of CEPA, N.J. Stat. Ann. § 34:19-1 (Count Three),

and the NJLAD, N.J. Stat. Ann. § 10:5-12 (Count Five). On November 1, 2019, Defendants filed

the instant Motion to Dismiss pursuant to Rule 12(b)(6), arguing that the Amended Complaint fails

to state any claim against them. This Motion was fully briefed on January 27, 2020. Nearly two

months later, on March 23, 2020, Plaintiff sought leave to file a sur-reply, attaching a proposed

sur-reply and a declaration from Plaintiff. The proposed sur-reply and declaration contain new

factual allegations related to Plaintiff’s testimony before the OCC. Defendants have filed a

response to the sur-reply.

   II.      LEGAL STANDARD

         Under Federal Rule of Civil Procedure 12(b)(6), a complaint may be dismissed for “failure

to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). When reviewing a

motion to dismiss on the pleadings, courts “accept all factual allegations as true, construe the

complaint in the light most favorable to the plaintiff, and determine whether, under any reasonable

reading of the complaint, the plaintiff may be entitled to relief.” Phillips v. Cty. of Allegheny, 515

F.3d 224, 233 (3d Cir. 2008) (quotations omitted). Under such a standard, the factual allegations

set forth in a complaint “must be enough to raise a right to relief above the speculative level.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Indeed, “the tenet that a court must accept

as true all of the allegations contained in a complaint is inapplicable to legal conclusions.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). “[A] complaint must do more than allege the plaintiff’s

entitlement to relief. A complaint has to ‘show’ such an entitlement with its facts.” Fowler v.

UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009).




                                                  5
Case 3:19-cv-17899-FLW-TJB Document 41 Filed 06/19/20 Page 6 of 26 PageID: 803



           However, Rule 12(b)(6) only requires a “short and plain statement of the claim showing

that the pleader is entitled to relief” in order to “give the defendant fair notice of what the . . . claim

is and the grounds upon which it rests.” Twombly, 550 U.S. at 555. The complaint must include

“enough factual matter (taken as true) to suggest the required element. This does not impose a

probability requirement at the pleading stage, but instead simply calls for enough facts to raise a

reasonable expectation that discovery will reveal evidence of the necessary element.” Phillips,

515 F.3d at 234 (citation and quotations omitted); Covington v. Int’l Ass’n of Approved Basketball

Officials, 710 F.3d 114, 118 (3d Cir. 2013) (“[A] claimant does not have to set out in detail the

facts upon which he bases his claim. The pleading standard is not akin to a probability requirement;

to survive a motion to dismiss, a complaint merely has to state a plausible claim for relief.” (citation

and quotations omitted)).

           In sum, under the current pleading regime, when a court considers a dismissal motion, three

sequential steps must be taken: first, “it must take note of the elements the plaintiff must plead to

state a claim.” Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (quotations

omitted). Next, the court “should identify allegations that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. (quotations omitted). Lastly, “when

there are well-pleaded factual allegations, the court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id. (quotations and brackets

omitted).

    III.      DISCUSSION

              A. Count One – Breach of Contract

           In Count One of the Amended Complaint, Plaintiff asserts a claim of breach of contract

based on Wells Fargo’s alleged refusal to give Plaintiff access to her 21,986 shares of Wells Fargo




                                                    6
Case 3:19-cv-17899-FLW-TJB Document 41 Filed 06/19/20 Page 7 of 26 PageID: 804



stock accrued as part of the Bank’s long-term compensation plan.5 (Am. Compl. ¶¶ 28–32.)

Plaintiff claims that she is fully vested in her ownership of the shares based on her age and term

of service and because she paid the requisite Medicaid taxes on the shares. (Id.)

       Defendants move to dismiss this claim pursuant to the terms of the Wells Fargo &

Company Long Term Incentive Compensation Plan (the “Plan”) and various annual Restricted

Share Rights Award Agreements (collectively the “Plan Documents”). While, generally, the

Court’s review on a motion to dismiss is limited to the allegations contained in the complaint, the

Third Circuit has provided that “an exception to the general rule is that a document integral to or

explicitly relied upon in the complaint may be considered without converting the motion to dismiss

into one for summary judgment.” Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014) (quoting In

re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997)). Here, because

Plaintiff’s breach of contract claim is explicitly based on the restricted stock plans she entered into

as part of her employment at Wells Fargo, the Plan Documents are integral to the allegations

underlying Plaintiff’s claim and can be considered by the Court in resolving this Motion. See, e.g.,

Bhatti v. Harmon Stores, Inc., No. 16-523, 2016 WL 5719680, at *4 & n.2 (D.N.J. Sept. 28, 2016)

(considering employment handbook and incentive compensation plan on motion to dismiss where

plaintiff relied on the documents in the complaint).




5
        It appears that Plaintiff attempts to bring this breach of contract claim against both Wells
Fargo and the Individual Defendants. Plaintiff, however, cannot proceed with any breach of
contract claim against the Individual Defendants because, quite simply, the Individual Defendants
are not parties to the compensation plans at issue. See Ford v. VMWare, Inc., C.A. No. 11714,
2017 WL 1684089, at * 13 (Del. Ch. May 2, 2017) (“Only parties to a contract are bound by that
contract.” (quoting Am. Legacy Found. v. Lorillard Tobacco, Co., 831 A.2d 335, 343 (Del. Ch.
2003))); see also Koloni Reklam, Sanayi, Ticaret LTD/STI v. Viacom, Inc., No. 16-285, 2017 WL
726660, at *3 (D. Del. Feb. 23, 2017) (“It is a well-settled principal of contract law that ‘only a
party to a contract may be sued for breach of that contract.’” (quoting Wallace ex rel. Cencom
Cable Income Partners II, L.P. v. Wood, 752 A.2d 1175, 1180 (Del. Ch. 1999))).

                                                  7
Case 3:19-cv-17899-FLW-TJB Document 41 Filed 06/19/20 Page 8 of 26 PageID: 805



       Delaware law governs the Court’s analysis of Plaintiff’s breach of contract claim because

the Plan Documents contain a choice of law provision which provides that Delaware law shall

govern “all determinations made and actions taken pursuant” to the Plan. (See, e.g., Gousman

Cert., Ex D., ¶ 14; Gousman Cert., Ex. I, ¶ 29); see also Collins v. Mary Kay, Inc., 874 F.3d 176,

183–84 (3d Cir. 2017) (“New Jersey choice-of-law rules provide that, ‘[o]rdinarily, when parties

to a contract have agreed to be governed by the laws of a particular state, New Jersey courts will

uphold the contractual choice.’” (alteration in original) (quoting Instructional Sys., Inc. v. Comput.

Curriculum Corp., 130 N.J. 324, 341 (1992))). To state a claim for breach of contract under

Delaware law, “a plaintiff must allege (1) the existence of a contact; (2) breach of the contract; (3)

damages as a result of the breach; and (4) that plaintiff performed its duties under the contract.”

Bulut v. JP Morgan Chase Bank, N.A., No. 18-9303, 2019 WL 1930757, at *4 (D.N.J. May 1,

2019) (quoting VLIW Tech., LLC v. Hewlett-Packard Co., 840 A.2d 606, 612 (Del. 2003)).

Moreover, in pleading a breach of contract claim, a plaintiff is required to “identify the specific

contract clause that was breached.” Id. (citing WalMart Stores, Inc. v. AIG Life Ins. Co., 901 A.2d

106, 116 (Del. 2006)).

       Here, Defendants argue that Plaintiff’s breach of contract claim should be dismissed

because, despite Plaintiff’s allegations to the contrary, her shares were not all fully vested under

the Plan Documents. Defendants maintain that the Plan Documents make clear that Plaintiff’s

shares would vest pursuant to specific vesting schedules, and that the Plan Documents do not

provide that Plaintiff’s shares would vest upon reaching retirement age nor upon Plaintiff’s

payment of Medicare taxes. Moreover, Defendants contend that the Plan Documents provide that

if Plaintiff was terminated for cause, any unvested shares would be “immediately terminated

without notice to [Plaintiff].” (See Gousman Cert., Ex. D ¶ 3(d); id., Ex. E, ¶ 3(e); id., Ex. F, ¶




                                                  8
Case 3:19-cv-17899-FLW-TJB Document 41 Filed 06/19/20 Page 9 of 26 PageID: 806



3(e); id., Ex. G. ¶ 3(e); id., Ex. I, ¶ 9.4(b).) Plaintiff does not respond to these arguments.

       Having reviewed the Plan Documents in question, it is clear that Plaintiff cannot state a

claim for breach of contract, as her claim is pleaded. The Plan Documents, themselves, belie

Plaintiff’s allegation that her stock shares vested based upon her retirement age and her payment

of Medicare taxes owed on the shares. They indeed make clear that at the time of Plaintiff’s

termination, some of her shares had not, in fact, vested because they were scheduled to vest after

the date of her termination. For example, Plaintiff’s 2018 Restricted Share Rights Award

Agreement provides that the shares that were awarded to Plaintiff as part of that agreement would

vest on March 15th of each year from 2019 to 2022. (See Gousman Cert., Ex. G, ¶ 2.) Each of

Plaintiff’s award agreements from 2015 to 2017 provides for a similar vesting schedule. (See

Gousman Cert., Ex. D ¶ 2 (2015 Agreement); id., Ex. E, ¶ 2 (2016 Agreement); id., Ex. F, ¶ 2

(2017 Agreement).) It is thus apparent that some of Plaintiff’s shares had not vested at the time of

her termination and she was therefore not entitled to ownership of those shares. The Amended

Complaint, however, does not make clear whether Plaintiff received the stock shares that had

vested at the time of her termination. Indeed, if Plaintiff were to allege that she was denied

ownership of stock shares that had fully vested, she could very well make out a breach of contract

claim for these shares. However, the Amended Complaint, in erroneously alleging that all of

Plaintiff’s shares had vested, fails to make this critical distinction. For this reason, Plaintiff’s

contract claim, as pleaded, cannot stand as the terms of the Plan Documents contradict the

allegations made in her Complaint that underlie her breach of contract claim. See Ark Grp., Inc.

v. Shield Restraint Sys., Inc., 2018 WL 4926449, at *2 (D. Del. Oct. 10, 2018) (“The court may

grant a motion to dismiss when unambiguous language of a contract contradicts plaintiffs’

allegations in a complaint.”).




                                                   9
Case 3:19-cv-17899-FLW-TJB Document 41 Filed 06/19/20 Page 10 of 26 PageID: 807



         Moreover, Defendants argue that Plaintiff’s breach of contract claim fails because the terms

 of the Plan provide that all “decisions, determinations and interpretations by the [HR Committee

 of the Board (the “Committee”), or its agent(s)] regarding the plan . . . shall be final and binding

 on all participants.” (Defs.’ Moving Br., at 16.) Plaintiff does not dispute that the Plan contains

 such a clause. Plaintiff contends, however, that the decision of the Committee is the product of

 “fraud, bad faith or the like,” because, she alleges, the decision to deny her stock was further

 retaliation for her protected activity. (Pl.’s Opp., at 18.) Under Delaware law, “when a stock

 option committee is vested with final, binding and conclusive authority to determine a participant’s

 right to receive or retain benefits, that decision made in accordance with the provisions of the

 agreement will not be second guessed by the Court absent a showing of fraud or bad faith.” W.R.

 Berkley Corp. v. Niemela, C.A. No. 17-32, 2019 WL 5457689, at *5 (D. Del. Oct 24, 2019)

 (quoting W.R. Berkley Corp. v. Hall, No. Civ. A. 03C-12-146WCC, 2005 WL 406348, at *4 (Del.

 Super. Ct. Feb. 16, 2005)). Plaintiff has not adequately pleaded any basis for the fraud or bad faith

 exception to apply. While the Amended Complaint contains the conclusory allegation that the

 denial of her stock shares was retaliatory, she fails to support that allegation with any specific facts

 that would connect the denial of her unvested stock shares to the alleged retaliation she faced for

 engaging in protected activity. The connection Plaintiff is attempting to make is simply too

 attenuated based on the factual allegations contained in the Amended Complaint.

         Accordingly, Plaintiff’s breach of contract claim will be dismissed without prejudice.

             B. Count Two – Conversion

         Plaintiff’s conversion claim rests on the same facts as her claim for breach of contract. In

 support of her conversion claim, Plaintiff alleges that she “became the vested owner of

 approximately 21,986 shares of Wells Fargo stock . . . and had the right to immediate possession




                                                   10
Case 3:19-cv-17899-FLW-TJB Document 41 Filed 06/19/20 Page 11 of 26 PageID: 808



 of same [and] Defendant wrongly interfered with Plaintiff’s right to possess, take title to and

 own[ership] of said stock.” (Am. Compl. ¶¶ 34–35.) Defendants argue that this claim must be

 dismissed because Plaintiff had no ownership rights to the unvested shares of stock. Plaintiff

 makes the same argument against dismissal as she does in support of her breach of contract claim.

        The claim of conversion involves the “intentional exercise of dominion or control over a

 chattel which so seriously interferes with the right of another to control it that the actor may justly

 be required to pay the other the full value of the chattel.” Chicago Title Ins. Co. v. Ellis, 978 A.2d

 281, 287 (N.J. Super Ct. App. Div. 2009); see also Arcand v. Brother Intern. Corp., 673 F. Supp.

 2d 282, 311 (D.N.J. 2009) (noting that conversation is defined as “some repudiation by the

 defendant of the owner’s right, or some exercise of dominion over them by him inconsistent with

 such right, or some at done which has the effect of destroying or changing the quality of the

 chattel”). The Court finds Plaintiff fails to state a conversion claim, because she has not pleaded

 that she had any ownership right to the stock shares in question. As explained above, the Plan

 Documents undermine, in unambiguous language, Plaintiff’s allegation that her interest in the

 shares vested when she reached retirement age and paid the Medicare taxes on the shares. I cannot

 credit Plaintiff’s allegations in this regard. Accordingly, because Plaintiff had no ownership right

 to the unvested stock shares, she cannot state a claim of conversion.

            C. Count Three – CEPA

        CEPA “is remedial legislation that protects an employee from employer retaliation in cases

 where the employee ‘blows the whistle’ on illegal or unethical activity.” Reynolds v. TCM

 Sweeping, Inc., 340 F. Supp. 2d 541, 545 (D.N.J. 2004) (citing Hernandez v. Montville Twp. Bd.

 of Educ., 808 A.2d 128 (N.J. Super. Ct. App. Div. 2002)). To establish a cause of action under

 CEPA, a plaintiff must demonstrate that:




                                                   11
Case 3:19-cv-17899-FLW-TJB Document 41 Filed 06/19/20 Page 12 of 26 PageID: 809



             (1) he or she reasonably believed that his or her employer’s conduct was
                 violating either a law, rule, or regulation promulgated pursuant to
                 law, or a clear mandate of public policy;

             (2) he or she performed a “whistle-blowing” activity described in N.J.
                 Stat. Ann. 34:19-3[];

             (3) an adverse employment action was taken against him or her; and

             (4) a causal connection exists between the whistle-blowing activity and
                 the adverse employment action.

 Dzwonar v. McDevitt, 828 A.2d 893, 900 (N.J. 2003); see also Lippman v. Ethicon, Inc., 119 A.3d

 215, 226 (N.J. 2015). N.J. Stat. Ann. § 34:19-3 provides for three types of whistleblowing activity

 that are protected by the statute. First, CEPA protects any employee who “[d]iscloses, or threatens

 to disclose to a supervisor or to a public body an activity, policy or practice of the employer . . .

 that the employee reasonably believes: (1) is in violation of a law, or a rule or regulation

 promulgated pursuant to law . . . or (2) is fraudulent or criminal.” N.J. Stat. Ann. § 34:19-3(a)(1)–

 (2). Second, CEPA protects any employee who “[p]rovides information to, or testifies before, any

 public body conducting an investigation, hearing, or inquiry into any violation of law.” N.J. Stat.

 Ann. § 34:19-3(b). And, third, CEPA protects an employee who “[o]bjects to, or refuses to

 participate in any activity, policy or practice which the employee reasonably believes: (1) is in

 violation of a law . . . ; (2) is fraudulent or criminal . . . ; or (3) is incompatible with a clear mandate

 of public policy.” N.J. Stat. Ann. § 34:19-3(c). Here, Plaintiff alleges that she engaged in protected

 activity under CEPA by testifying before the OCC and “refusing to participate and disclosing an

 activity, policy and practice of her employer and co-employees that she reasonably believed was

 unlawful, fraudulent, criminal, [and] in violation of public policy and the law[].” (Am. Compl. ¶

 38.) Plaintiff claims that as a result of this protected activity, “Defendants unlawfully terminated

 her employment, cast her in a false light and refused to pay the stock she earned and in which she




                                                     12
Case 3:19-cv-17899-FLW-TJB Document 41 Filed 06/19/20 Page 13 of 26 PageID: 810



 became fully vested.” (Id.)

        Defendants argue that Plaintiff’s CEPA claim must be dismissed for several reasons. First,

 Defendants contend that Plaintiff fails to allege that she actually disclosed any law or public policy

 that was violated in connection with her recommendation to terminate J.K. and B.R.D. (Def.’s

 Moving Br., at 19.) Moreover, Defendants argue that Plaintiff fails to plead any causal connection

 between her protected activity and the termination of her employment. (Id. at 20–21.) And,

 finally, Defendants assert that the temporal lapse between Plaintiff’s alleged protected activity and

 her termination negates any alleged causal connection. (Id. at 21.)

        While the allegations of the Amended Complaint are somewhat generalized, making all

 reasonable in Plaintiff’s favor, the Court finds that Plaintiff has made sufficient allegations with

 respect to the first three prongs of a CEPA claim. The first element of a CEPA claim requires that

 complaint, at the very least, allege that the plaintiff “reasonably believed that [her] employer's

 conduct was violating either a law, rule, or regulation promulgated pursuant to law, or a clear

 mandate of public policy.” Dzwonar, 828 A.2d at 900. However, “[p]laintiff need not identify a

 particular law, regulation, or public policy ‘as long as the court can identify the law or policy that

 might have been violated by the challenged conduct.’” Rickerson v. Pinnacle Foods Inc., No. 17-

 4469, 2017 WL 6034147, at *3 (D.N.J. Dec. 6, 2017) (quoting Griffin v. Metromedia Energy, Inc.,

 No. 10-3739, 2011 WL 12872504, at *3 (D.N.J. Feb. 7, 2011)).6 Defendants contend that, to the

 extent Plaintiff’s CEPA claim is premised on her two termination decisions, she has failed to allege



 6
         Defendants rely on a number of cases in support of their argument that Plaintiff is required
 to identify a specific law, regulation or public policy that she believed was violated. Those cases,
 however, do not lend such support. For example, Defendants cite to Baldani v. Twp. of Millburn,
 No. 07-4792, 2008 WL 4512939 (D.N.J. Sept. 29, 2008). In that case, the plaintiff’s CEPA claim
 was dismissed because it was devoid of any reference to any violation of law or public policy and
 only alleged that plaintiff reported “certain wrongs” to his supervisor. Id. at *7. Such conclusory
 allegations are plainly insufficient under Rule 12(b)(6).

                                                  13
Case 3:19-cv-17899-FLW-TJB Document 41 Filed 06/19/20 Page 14 of 26 PageID: 811



 that “Plaintiff actually disclosed (or threatened to disclose) a statute, regulation, rule or public

 policy that Plaintiff allegedly believed was violated in connection with those termination

 recommendations.” (Pl.’s Opp. Br., at 19.) However, in making this argument, Defendants

 conflate the first two elements of a CEPA claim. On the first element, Plaintiff need only allege

 that she believed that Wells Fargo’s conduct was in violation of a law, regulation or public policy.

 The Amended Complaint contains sufficient allegations on this prong. Plaintiff alleges that in

 June of 2015, “Plaintiff discovered fraudulent conduct of Wells Fargo employees, performed at

 the direction of Wells Fargo’s managers, executives and corporate hierarchy, relating to

 unauthorized opening and use of consumer accounts and creating improper sale incentives as well

 as undo sales pressure.” (Am. Compl. ¶ 7.) Plaintiff alleges that she “immediately understood

 and reasonably believed these actions, policies, and practices of Wells Fargo to be illegal,

 fraudulent, and in violation of public policy.” (Id.) These allegations are sufficient to demonstrate

 that Plaintiff reasonably believed that Wells Fargo’s practice of opening consumer accounts

 without authorization was fraudulent. Accordingly, the first CEPA prong is satisfied.

        Next, the Court considers whether Plaintiff has sufficiently alleged that she engaged in

 whistleblower activity. Plaintiff raises two instances in which she allegedly engaged in protected

 activity. First, Plaintiff contends that her termination of J.K. and attempted termination of B.R.D.

 for engaging in the “fake account scandal” was protected under N.J. Stat. Ann. § 34:19-3(c) as that

 conduct demonstrated her objection to and refusal to participate in such activities. However, as

 Defendants point out, Plaintiff fails to explain how these termination decisions constituted an

 objection to or refusal to participate in the alleged fraudulent scheme. Nevertheless, while the

 terminations may not constitute protected activity, Plaintiff’s testimony before the OCC does.

 While Plaintiff only vaguely references her testimony to the OCC in the Amended Complaint, that




                                                  14
Case 3:19-cv-17899-FLW-TJB Document 41 Filed 06/19/20 Page 15 of 26 PageID: 812



 activity is clearly protected under N.J. Stat. Ann. § 34:19-3(b), which shields from retaliation an

 employee who “[p]rovides information to, or testifies before, any public body conducting an

 investigation, hearing, or inquiry into any violation of law.” While Defendants argue that there is

 no indication Plaintiff disclosed or threatened to disclose any perceived misconduct to the OCC,

 there is no such requirement under N.J. Stat. Ann. § 34:19-3(b). And, moreover, while the Court

 has not been provided with substantive details of Plaintiff’s OCC testimony it is apparent that it

 related to the allegedly illegal conduct committed by Wells Fargo and its employees. Accordingly,

 because Plaintiff’s OCC testimony constitutes whistleblower activity under CEPA, the second

 prong is satisfied.

         Plaintiff has similarly satisfied the third prong of a CEPA claim since there is no dispute

 that that her termination from Wells Fargo constitutes an adverse employment action under the

 statute. See N.J. Stat. Ann. § 34:19-2(e) (defining retaliatory action as “the discharge, suspension,

 or demotion of an employee, or other adverse employment action taken against an employee”);

 Schlichtig v. Inacom Corp., 271 F. Supp. 2d 597, 609 (D.N.J. 2003) (finding that termination from

 employment “clearly falls within the type of ‘retaliatory conduct’ CEPA was intended to

 prohibit”).

         Plaintiff’s claim, however, fails to allege a causal connection between her protected activity

 and her termination.7 Plaintiff argues that causation is demonstrated by (1) the fact that her

 testimony to the OCC was “damning” to Wells Fargo, (2) that she had been promoted regularly



 7
         In support of this argument, Plaintiff points to certain evidence outside the Amended
 Complaint that she contends supports a causal connection between her termination and her
 whistleblower activity. Specifically, Plaintiff cites a Human Resources report from 2018 that
 praises her ethics and news reports regarding Wells Fargo’s alleged modus operandi of retaliating
 against employees who reported the fraudulent creation of consumer accounts. These documents
 are not reflected in the allegations contained in the Amended Complaint and, therefore, will not be
 considered by the Court on this motion.

                                                  15
Case 3:19-cv-17899-FLW-TJB Document 41 Filed 06/19/20 Page 16 of 26 PageID: 813



 prior to engaging in the protected conduct, and (3) that she was the subject of two “pretextual”

 investigations between 2016 and 2018. These allegations, however, are simply too remote and

 conclusory to support the allegation that Plaintiff was terminated in retaliation for any

 whistleblower activity. Indeed, to satisfy the causation prong of a CEPA claim, a plaintiff must

 allege sufficient facts from which “the court can infer that if the employer’s actions remain

 unexplained, it is more likely than not that such actions were based on impermissible reasons.”

 Bowles v. City of Camden, 993 F. Sup. 255, 265 (D.N.J. 1998). That inference may be based on

 circumstantial evidence, such as “weaknesses, implausibilities, inconsistencies, incoherences, or

 contradictions in the employer’s proffered legitimate reasons for its action.” Zaffuto v. Wal-Mart

 Stores, Inc., 130 F. App’x 566, (3d Cir. 2005) (quoting Kolb v. Burns, 727 A.2d 525, 531 (N.J.

 Super. Ct. App. Div. 1999)).

        One way that a plaintiff may establish causation through circumstantial evidence is by

 showing a temporal proximity between the protected conduct and the alleged retaliation. See Choy

 v. Comcast Cable Comms., LLC, 629 F. App’x 362, 365 (3d Cir. 2015). It is, however, “important

 to emphasize that it is causation, not temporal proximity itself, that is an element of plaintiff’s

 prima facie case, and temporal proximity merely provides an evidentiary basis from which an

 inference can be drawn.” Cohen v. BH Media Grp., Inc., 419 F. Supp. 3d 831, 856 (D.N.J. 2019)

 (quoting Kachmar v. SunGard Data Sys., Inc., 109 F.3d 173, 178 (3d Cir. 1997)). Here, Plaintiff’s

 alleged protected conduct—the two termination decisions and her OCC testimony—occurred in

 June 2015 and April 2018, respectively. Plaintiff was not terminated from her employment at

 Wells Fargo until April 2019, nearly a year after engaging in any protected activity. This tends

 to negate any inference of causation. See, e.g., Choy, 629 F. App’x at 365 (finding that six-week

 period between protected activity and termination failed to raise an inference of causation); Urey




                                                 16
Case 3:19-cv-17899-FLW-TJB Document 41 Filed 06/19/20 Page 17 of 26 PageID: 814



 v. Grove City College, 94 F. App’x 79, 81 (3d Cir. 2004) (“Generally, it can be said that ‘if at least

 four months pass after the protected action without employer reprisal, no inference of causation is

 created.’” (quoting Woods v. Bentsen, 889 F. Supp. 179, 187 (E.D. Pa. 1995))); Cohen, 419 F.

 Supp. 3d at 856 (finding that plaintiff could not establish an inference of causation based on

 temporal proximity because three months elapsed between the alleged protected activity and the

 alleged retaliation); but see Radwan v. Beecham Labs., 850 F.2d 147, 152 (3d Cir. 1988) (finding

 inference of causation where there was no temporal proximity between the protected conduct and

 the retaliation).8

         Plaintiff’s attempts to connect the alleged pretextual investigation of her in the fall of 2018

 are similarly unavailing on the issue of causation. Plaintiff claims that five months passed between

 her OCC testimony and the second pretextual investigation of her that, she claims, resulted in her

 termination. (See Pl.’s Opp. Br., at 11.) However, the Amended Complaint fails to connect that

 investigation, which was apparently based on allegations that Plaintiff discouraged employees

 from contacting an ethics hotline, to Plaintiff’s later termination. (See Am. Compl. ¶¶ 21–23.)

 Indeed, Plaintiff’s attempt to connect her OCC testimony or the 2018 investigation to her

 termination are vague and conclusory. The only allegations in the Amended Complaint regarding



 8
         Plaintiff contends, without citation, that “[n]o court has held that the timeframe between
 the protected activity and the adverse employment [action] creates a negative inference” of
 causation on a motion to dismiss under Rule 12(b)(6). (Pl.’s Opp. Br., at 10.) Yet, a review of
 case law from this District demonstrates that it is appropriate to consider whether the timing of an
 adverse employment action tends to support a causal connection. See, e.g., Bobo v. Wildwood
 Public Schs. Bd. of Educ., No. 13-5007, 2014 WL 7339461, at *14 (D.N.J. Dec. 23, 2014)
 (dismissing CEPA claim where “the absence of temporal proximity between Plaintiff's whistle-
 blowing activity and his suspension and termination suggests otherwise, and fails to establish the
 requisite causal link required to state a prima facie case under CEPA”); see also Myers v. Advanced
 Stores Co. Inc., No. 19-18183, 2020 WL 2744632, at *5 (D.N.J. May 27, 2020) (considering
 timing of alleged retaliatory action on motion to dismiss under Rule 12(b)(6)); Choy v. Comcast
 Cable Comm., Inc., No. 08-4092, 2012 WL 253382, at *10 (D.N.J. Jan. 26, 2012).



                                                   17
Case 3:19-cv-17899-FLW-TJB Document 41 Filed 06/19/20 Page 18 of 26 PageID: 815



 her termination are that she “was given contradictory and untrue justifications for her termination”

 and that the real motive for her termination was to retaliate against her for her OCC testimony.

 (See id. ¶ 23.)   Even if the Court were to accept that the 2018 investigation was conducted in

 retaliation for Plaintiff’s OCC testimony, there is no allegation that the decision to terminate

 Plaintiff was based on the results of the 2018 investigation.

        Nor is the fact that Plaintiff had not been promoted since 2015 indicative of causation.

 Plaintiff asserts that prior to 2015, she had “been promoted multiple times.” But, following her

 promotion to lead region president in 2015, she was never promoted again. However, tellingly,

 Plaintiff fails to claim that she applied for any promotion or that she was even eligible for any

 promotion between 2015 and the time of her termination. Absent such information the Court

 cannot infer any retaliatory motive from Plaintiff’s lack of promotion.

        And, further problematic is the fact that the Amended Complaint fails to allege that the

 Individual Defendants had knowledge of Plaintiff’s OCC testimony.9 Indeed, the only allegations

 made against Lee and Odjijda in the Amended Complaint are that, following Plaintiff’s attempted

 termination of B.R.D., “Lee began an effort to force Plaintiff out of the bank, including instituting

 an obviously malicious and pretextual investigation by [Odjijda] to drum up baseless wrongdoing

 by Plaintiff in retaliation for Plaintiff’s protected activity.” (Am. Compl. ¶ 10.) The Amended

 Complaint is otherwise devoid of any allegations that (1) Lee and Odjijda were involved in



 9
         Plaintiff filed a certification in support of her opposition to the Motion to Dismiss in which
 she claims that she voiced concerns that Lee was retaliating against her to human resources in May
 2018 and that Lee was aware that Plaintiff was going to testify before the OCC. These allegations,
 however, were not raised in the Amended Complaint and, therefore, cannot be considered by the
 Court on this Motion to Dismiss. See Warfield v. SEPTA, 460 F. App’x 127, 132 (3d Cir. 2012)
 (“A plaintiff may not amend a complaint by raising arguments for the first time in a brief in
 opposition to a motion for summary judgment.”); Li v. Metropolitan Life Ins. Co., No. 16-1845,
 2016 WL 5477994, at *3 (D.N.J. Sept. 26, 2016) (disregarding allegations raised in plaintiff’s
 opposition to a motion to dismiss).

                                                  18
Case 3:19-cv-17899-FLW-TJB Document 41 Filed 06/19/20 Page 19 of 26 PageID: 816



 Plaintiff’s termination or (2) were aware of Plaintiff’s testimony to the OCC. Without such

 allegations, no inference of causation may be drawn. See Robles v. U.S. Environmental Universal

 Servs., Inc., 469 F. App’x 104, 108 (3d Cir. 2012) (noting that, in the context of a CEPA claim,

 “[t]he plaintiff must also establish that the employer knew of the protected activity”); Dominguez

 v. Costco Wholesale Corp., 356 F. App’x 611, 614 (3d Cir. 2009) (affirming summary judgment

 where plaintiff failed to present evidence that the decision-makers “knew about his [protected

 activity] when they decided to terminate his employment”); Vatner v. Bd. of Trustees of the Univ.

 of Med., No. 12-3339, 2015 WL 461901, at *15 (D.N.J. Feb. 4, 2015) (finding that plaintiff failed

 to show causation where he failed to allege “which particular decision maker(s) had knowledge of

 his alleged whistleblowing activities”); Kanafani v. Lucent Techs. Inc., No. 07-11, 2009 WL

 3055363, at *10 (D.N.J. Sept. 18, 2009) (“But, for causation to exist, there must be evidence to

 support a finding that the decision-makers knew about the protected activity.”).

        Plaintiff in an apparent attempt to cure the deficiencies of her pleading, has submitted to

 the Court a sur-reply in which she newly alleges certain facts related to her OCC testimony that,

 she claims, demonstrates that her attorney, who represented her with respect to her OCC testimony

 and was provided by Wells Fargo, disclosed the substance of her OCC testimony to Wells Fargo’s

 counsel and counsel passed that information to Wells Fargo. From the outset, the Court will not

 consider these new allegations as they plainly constitute an improper attempt to amend. It is well

 accepted that a plaintiff may not use an opposition to a dispositive motion as an opportunity to

 amend her complaint. See Scott v. Cohen, 528 F. App’x 150, 152 (3d Cir. 2013) (“It is a basic

 principle that the complaint may not be amended by the briefs in opposition to a motion to

 dismiss.” (quoting Thomason v. Nachtrieb, 888 F.2d 1202, 1205 (7th Cir. 1989)); Warfield, 460

 F. App’x at 132 (“A plaintiff may not amend a complaint by raising arguments for the first time in




                                                19
Case 3:19-cv-17899-FLW-TJB Document 41 Filed 06/19/20 Page 20 of 26 PageID: 817



 a brief in opposition to a motion for summary judgment.”); Li, 2016 WL 5477994, at *3

 (disregarding allegations raised in plaintiff’s opposition to a motion to dismiss). And, even if the

 Court were to consider the allegations raised in the sur-reply, they suffer from the same problems

 as the Amended Complaint. Indeed, while Plaintiff alleges that Wells Fargo knew about her

 testimony as early as May 2018, she was not terminated until nearly a year later. And, moreover,

 the new allegations raised in the surreply still fail to implicate the Individual Defendants.10

        In sum, the Amended Complaint fails to raise any causal nexus between Plaintiff’s alleged

 whistleblower activity and her termination. Accordingly, Plaintiff’s CEPA claim is dismissed

 without prejudice.

            D. False Light

        Plaintiff next asserts a claim for false light and alleges that Defendants published

 statements about her and her termination that were untrue and that cast her in a false light and

 caused her personal and professional reputation to be irreparably damaged. (See Am. Compl. ¶¶

 42–43.) While the Amended Complaint fails to identify exactly upon which statements Plaintiff

 relies for her false light claim, in her Opposition, Plaintiff argues that “it may be reasonably

 inferred that Plaintiff, in searching for subsequent employ[ment], was put in the position of having

 to disclose Well[s] Fargo’s stated reason for terminating her to prospective employers.” (Pl.’s

 Opp., at 23.) Defendants argue that Plaintiff’s false light claim must be dismissed because she has

 not identified any statement made by any defendant regarding Plaintiff’s termination, nor has she

 demonstrated that any such statement was made with knowledge of reckless disregard of its falsity.



 10
         The sur-reply additionally alleges that Defendants’ counsel may not have been forthcoming
 in the arguments made in support of their motion to dismiss because they “appear to be the conduit
 by which Wells Fargo may have learned about the details of Plaintiff’s non-public OCC
 testimony.” (See Pl.’s Sur-reply, at 4.) This argument, much like Plaintiff’s allegations with
 respect to the disclosure of her OCC testimony, is unsubstantiated and based solely on speculation.

                                                  20
Case 3:19-cv-17899-FLW-TJB Document 41 Filed 06/19/20 Page 21 of 26 PageID: 818



 Plaintiff makes little response to this argument.

        To state a claim of false light under New Jersey law, a plaintiff must allege that (1) “the

 false light in which [she] was placed would be highly offensive to a reasonable person” and (2)

 “the defendant had knowledge of or acted in reckless disregard as to the falsity of the publicized

 matter and the false light in which the [plaintiff] would be placed.” Edmond v. Plainfield Bd. of

 Educ., 171 F. Supp. 3d 293, 315 (D.N.J. 2016) (alteration in original) (quoting Durando v. Nutley

 Sun, 37 A.2d 449, 458 (N.J. 2012)). Plaintiff’s claim does not pass muster under Rule 12(b)(6).

 The claim rests solely on the conclusory allegation of “Defendants published statements about

 Plaintiff that were untrue.” (Am. Compl. ¶ 42.) This is insufficient—to state a claim of false light

 Plaintiff must, at the very least, identify the publicized statements that were made about Plaintiff

 and who made those statements. Because even the most basic element of a false light claim was

 not alleged, this claim is dismissed.

            E. NJLAD

        In Count Five of the Amended Complaint, Plaintiff asserts a claim under the NJLAD for

 alleged gender discrimination. Plaintiff claims that she suffered an adverse employment action

 because she is female and that her male counterparts have not suffered the same actions. (Am.

 Compl. ¶ 45.) More specifically, Plaintiff alleges that she was disciplined for violating Wells

 Fargo’s alcohol use policy and that Wells Fargo did not discipline males that engaged in the same

 conduct. (See id. ¶¶ 22, 46.)

        Under the NJLAD, it is unlawful for an employer to discriminate against an individual with

 respect to the terms and conditions of his or her employment on the basis of a protected

 characteristic, which includes race, religion, age, sex, and disability. N.J. Stat. Ann. § 10:5-12(a).

 In assessing claims under the NJLAD, courts employ the burden-shifting framework set forth in




                                                     21
Case 3:19-cv-17899-FLW-TJB Document 41 Filed 06/19/20 Page 22 of 26 PageID: 819



 McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Alston v. Park Pleasant, Inc., 679 F.

 App’x 169, 171 (3d Cir. 2017). “Under the burden-shifting framework, if a plaintiff makes out a

 prima facie case, the burden shifts to the employer to show that the adverse employment decision

 happened for legitimate, non-discriminatory reasons.” Id. at 171. To state a claim for disparate

 treatment under the NJLAD, a plaintiff “must show that she belongs to a protected class, that she

 was performing her job at a level that met her employer’s legitimate expectations, that she suffered

 an adverse employment action, and that others not within that protected class did not suffer similar

 adverse employment actions.” Kimber-Anderson v. City of Newark, 502 F. App’x 210, 212 (3d

 Cir. 2012) (citing El-Sioufi v. St. Peter’s Univ. Hosp., 887 A.2d 1170, 1182 (N.J. Super. Ct. App.

 Div. 2005)). Put differently, “plaintiff must show that an adverse employment action occurred and

 that the facts reflect that discrimination was the cause for that action.” Id.

        Critical to Plaintiff’s NJLAD claim is her failure to sufficiently allege that she suffered an

 adverse employment action in connection with the discipline she received for the alleged violation

 of the alcohol consumption policy. The Amended Complaint contains only vague reference to any

 adverse action suffered by Plaintiff with respect to the alcohol violation; she claims she “was

 disciplined, and other adverse actions were taken against her.” (Am. Compl. ¶ 11.) An adverse

 employment action under the NJLAD is an action “which is serious and tangible enough to alter

 an employee’s compensation, terms, conditions, or privileges of employment.” Cardenas v.

 Massey, 269 F.3d 251, 263 (3d Cir. 2001); Marrero v. Camden Cty. Bd. of Social Servs., 164 F.

 Supp. 2d 455, 473 (D.N.J. 2001) (“In order to constitute ‘adverse employment action’ for the

 purposes of the NJLAD, ‘retaliatory conduct must affect adversely the terms, conditions, or

 privileges of the plaintiff's employment or limit, segregate or classify the plaintiff in a way which

 would tend to deprive her of employment opportunities or otherwise affect her status as an




                                                   22
Case 3:19-cv-17899-FLW-TJB Document 41 Filed 06/19/20 Page 23 of 26 PageID: 820



 employee.’”); see also Williams v. Verizon N.J., Inc., No. 19-9350, 2020 WL 1227663, at *8

 (D.N.J. Mar. 12, 2020). “Although actions short of termination may constitute an adverse

 employment action within the meaning of the statute, ‘not everything that makes an employee

 unhappy is an actionable adverse action.’” Cokus v. Bristol Myers Squibb Co., 827 A.2d 1173,

 1180 (N.J. Super. Ct. App. Div. 2002) (quoting Montandon v. Farmland Indus., Inc., 116 F.3d

 355, 359 (8th Cir. 1997)). Making all reasonable inferences in Plaintiff’s favor, the Court cannot

 find that Plaintiff has sufficiently alleged she suffered an adverse action related to the alcohol

 violation. The Amended Complaint on this issue is vague and conclusory and does not indicate

 that the terms of Plaintiff’s employment were in any way affected by the discipline she received.11

 As Plaintiff has not sufficiently alleged that she suffered any adverse employment action as a result

 of the alcohol policy violation, her claim under the NJLAD is dismissed.

            F. Tortious Interference

        Finally, in Count Six of the Amended Complaint, Plaintiff asserts a claim of tortious

 interference with prospective economic advantage. In support of that claim, Plaintiff alleges that




 11
         Defendants attach to their motion the “Final Notice” Plaintiff received as a result of the
 alcohol policy violation. The Court declines to consider this document on this Motion to Dismiss,
 as unlike the Plan Documents discussed with respect to Plaintiff’s breach of contract claim, the
 Final Notice is not integral to the pleadings nor is it explicitly relied upon. See Mutschler v. Tritt,
 685 F. App’x 167, 169 n.2 (3d Cir. 2017). In any event, consideration of the document does not
 alter my analysis of Plaintiff’s NJLAD claim as the Final Notice does not rise to an adverse
 employment action. The Final Notice does not indicate that the terms of Plaintiff’s employment
 were in any way altered as a result of her receipt of the Final Notice. Indeed, the Final Notice
 merely provides that Plaintiff may be terminated if a similar situation occurred and that the notice
 may affect Plaintiff’s eligibility for certain promotions and salary increases. The mere risk of a
 potential change in employment status is insufficient to demonstrate an adverse employment action
 was taken. See, e.g., Hargrave v. Cty. Of Atlantic, 262 F. Supp. 2d 393, 426–28 (D.N.J. 2003)
 (finding that a notice of disciplinary action and negative evaluation were not adverse employment
 actions under the NJLAD); Scott v. New Jersey, 143 F. App’x 443, 446 (3d Cir. 2005) (“Oral
 reprimands and derogatory comments do not qualify as adverse employment actions . . .”).



                                                   23
Case 3:19-cv-17899-FLW-TJB Document 41 Filed 06/19/20 Page 24 of 26 PageID: 821



 she “has the right and reasonable expectation to pursue a lawful business and career and to enjoy

 the fruits and advantages of her industry.” (Am. Compl. ¶ 49.) Plaintiff alleges that Defendants

 disturbed that right by “wrongfully terminating Plaintiff and casting her in a false light.” (Id. ¶

 50.)12

          To state a claim under New Jersey law for tortious interference with prospective economic

 advantage, a plaintiff must allege: (1) the existence of a reasonable expectation of an economic

 advantage; (2) the interference was done intentionally and with malice; (3) absent the interference

 there was as reasonable probability that the plaintiff would have received the anticipated economic

 benefits and (4) the injury caused the damage. MacDougall v. Weichert, 677 A.2d 162, 174 (N.J.

 1996) (citation omitted). In the context of tortious interference with an employment relationship,

 a plaintiff can only proceed with a claim against a supervisor “when [the] employee asserts that

 [the] supervisor was acting outside the scope of his employment and/or for his own personal gain.”

 Marrin v. Capital Health Sys., Inc., No. 14-2558, 2015 WL 404783, at *6 (D.N.J. Jan. 29, 2015)

 (quoting Marrero, 164 F. Supp. 2d at 478.

          Here, Plaintiff argues that she has stated a claim for tortious interference because it can be

 inferred from the Amended Complaint that “but for the tortious inference by Defendants,” Plaintiff

 would have continued her employment at Wells Fargo. (Pl.’s Opp. Br., at 21.) Defendants,

 however, contend that because Plaintiff was an at-will employee, she could not have had a

 reasonable expectation of indefinite employment at Wells Fargo because the Company could




 12
         It appears that Plaintiff brings this claim against both Wells Fargo and the Individual
 Defendants. While not raised by the parties, it is well-established that the claim of tortious
 interference can only “be directed against defendants who are not parties to the relationship.” See
 Printing Mart-Morristown v. Sharp Elec. Corp., 563 A.2d 31, 37 (N.J. 1989). Because Wells
 Fargo, as Plaintiff’s former employer, is party to Plaintiff’s employment relationship, this claim
 cannot proceed against Wells Fargo.

                                                   24
Case 3:19-cv-17899-FLW-TJB Document 41 Filed 06/19/20 Page 25 of 26 PageID: 822



 terminate that employment for any reason. (Def.’s Moving Br., at 27 (quoting Day, 2018 WL

 1891476, at *2).) The mere fact that Plaintiff was an at-will employee, however, does not prevent

 her from stating a claim for tortious interference as “[a]n at-will employee may possess a

 protectable expectation of economic advantage.” See Barrett v. Walgreens, Inc., No. 12-6259,

 2015 WL 1021276, at *10 (D.N.J. Mar. 6, 2015); see also Varallo v. Hammond Inc., 94 F.3d 842,

 848 (3d Cir. 1996) (noting that plaintiff’s status as an at-will employee did “not affect his claim of

 tortious interference with prospective economic advantage”). In Barrett, for example, the district

 court determined that a reasonable jury could find that the plaintiff’s long-time employment with

 Walgreen’s “gave him an expectation of continued economic benefit.” Id. Accordingly, the Court

 finds that the Amended Complaint sufficiently alleges that Plaintiff had a reasonable expectation

 of continued employment at Wells Fargo based on her long term of service for the company.

        The Amended Complaint, however, fails to sufficiently allege that the Individual

 Defendants—Lee and Ojidja—were involved in the decision to terminate Plaintiff’s employment

 and, if they were involved in that decision, acted outside the scope of their employment. Plaintiff

 responds, without legal support, that where a supervisor engages in retaliation or discrimination,

 they do not act in the scope of their employment. However, that is not an accurate statement of

 the law. The courts in this District have consistently determined that simply because a supervisor

 “act[ed] with an allegedly improper motive does not remove their actions from the scope of their

 employment.” See Marrero, 164 F. Supp. 2d at 478–79; see, e.g., Fioriglio v. City of Atlantic City,

 996 F. Supp. 379, 392 (D.N.J. 1998) (dismissing tortious interference claim where complaint did

 not indicate that retaliatory conduct allegedly committed by defendants was done outside the scope

 of their employment). Plaintiff’s Amended Complaint is devoid of any indication that Lee and

 Ojidja were involved in the decision to terminate Plaintiff and, to the extent they were involved in




                                                  25
Case 3:19-cv-17899-FLW-TJB Document 41 Filed 06/19/20 Page 26 of 26 PageID: 823



 that decision, acted outside the scope of their employment in doing so. As such, Plaintiff’s tortious

 interference claim is dismissed against all Defendants.

     IV.      CONCLUSION

           For the forgoing reasons, Defendants’ Motion to Dismiss is GRANTED. Plaintiff’s

 Amended Complaint is dismissed without prejudice. Plaintiff may file an amended complaint that

 addresses the deficiencies highlighted with respect to only her CEPA claim and her contract claim

 within 30 days of the date of the Order accompanying this Opinion. To the extent additional

 evidence supporting Plaintiff’s other claims is revealed in discovery, Plaintiff may move to amend

 those claims at a later date.



 Dated: June 19, 2020                                                 /s/ Freda L. Wolfson
                                                                      Freda L. Wolfson
                                                                      U.S. Chief District Judge




                                                  26
